       Case 3:17-cv-00547-BAJ-EWD Document 49      10/05/18 Page 1 of 1



                   UNITED STATES DISTRICT COURT

                   MIDDLE DISTRICT OF LOUISIANA


KERGAN BROS., INC. ET AL.                             CIVIL ACTION

VERSUS

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA                           NO.: 17-00547-BAJ-EWD




                                  ORDER


    Considering the parties’ Joint Motion to Dismiss with Prejudice (Doc. 48),

    IT IS ORDERED that Plaintiffs’ claims in the above matter are DISMISSED

WITH PREJUDICE, each party to bear their own costs.




                           Baton Rouge, Louisiana, this 5th day of October, 2018.



                                     ______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
